Case 3:20-cv-05620-FLW-DEA Document 26 Filed 10/20/20 Page 1 of 1 PageID: 232




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                    :
 JOSCELYN QUIROZ and SAMUEL QUIROZ,                 :   Civil Action No. 3:20-cv-05620-FLW-
 individually and on behalf of all others           :   DEA
 similarly situated,                                :
                                                    :
                        Plaintiffs,                 :
                                                    :
                 v.                                 :
                                                    :
 RIDER UNIVERSITY ,                                 :
                                                    :
                        Defendant.                  :
                                                    :

         STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the parties

hereby stipulate to dismissal of this action without prejudice, with both parties to bear their own

costs. The dismissed complaint shall be refiled in the Superior Court of New Jersey (Mercer

Vicinage) within thirty (30) days of the date of this Stipulation, and if filed within this thirty (30)

day timeframe the statutes of limitations for all claims asserted in this action shall relate back to

May 6, 2020, the date of the filing of the original complaint.




 /s Angelo A. Stio III                               /s Philip L. Fraietta
 Angelo A. Stio III                                  Philip L. Fraietta
 TROUTMAN PEPPER HAMILTON                            BURSOR & FISHER, P.A.
 SANDERS LLP                                         888 Seventh Avenue, 3rd Floor
 301 Carnegie Center, Suite 400                      New York, New York 10019
 Princeton, NJ 08540                                 (646) 837-7150
 (609) 951-4125
                                                     Attorney for Plaintiffs
 Attorney for Defendant

                                         SO ORDERED
                                         Dated: 10/20/2020
                                         /s/ Freda L. Wolfson
                                         Hon. Freda L. Wolfson
                                         Chief Judge
